Case: 17-10373      Document: 00514625389         Page: 1    Date Filed: 08/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 17-10373                            FILED
                                                                        August 31, 2018
                                                                         Lyle W. Cayce
SEISMIC WELLS, L.L.C.; BARRY TRANCKINO,                                       Clerk

                     Plaintiffs-Appellants,

v.

THE SINCLAIR COMPANIES; SINCLAIR OIL CORPORATION;
SINCLAIR OIL AND GAS COMPANY; ROSS B. MATTHEWS,

                     Defendants-Appellees.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:15-CV-148


Before JOLLY, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Seismic Wells, L.L.C. and Barry Tranckino appeal the district court’s
order granting the Sinclair Companies’ motion for judgment as a matter of law
(“JMOL”) on its fraud-based claims and its breach of contract claims related to
two contracts between Appellants and the Sinclair Companies. Appellants also
appeal the district court’s denial of its motion to supplement the record on
appeal with video deposition testimony that it argues was presented to the jury


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10373     Document: 00514625389       Page: 2   Date Filed: 08/31/2018


                                    No. 17-10373

as testimonial evidence but was not transcribed into the record. The court has
carefully considered this appeal in light of the briefs, oral arguments of
counsel, and pertinent portions of the record. We find no reversible error in any
of the trial court rulings for the following reasons.
                                        I.
      Seismic Wells, L.L.C., a company that leases land to collect seismic data
and determine areas that will profitably produce oil and gas, had a lease on
property known as the Miller Ranch, which covers about 20,000 acres of land
in Borden and Garza counties, Texas. In May 2005, Seismic Wells entered a
participation agreement (“Initial Participation Agreement”) with a company
then called Sinclair Oil Corporation (“Sinclair 1”).         The parties’ dispute
concerning the Initial Participation Agreement centers on the implications of
a series of corporate reorganizations that Sinclair 1 completed following the
agreement.
      Through the Initial Participation Agreement, Sinclair 1 purchased a
37.5% interest in Seismic Wells’s lease on the Miller Ranch. As part of the
agreement, Seismic Wells agreed to provide Sinclair 1 a copy of its three-
dimensional seismic data which covered the lease, subject to the caveat that
Sinclair 1 had no ownership of the data and could not “sell, trade or license the
[d]ata to any third party.” Though Seismic Wells was the operator of the
leases, Sinclair 1 had the option to assume operations with “no obligation to do
so.” If Sinclair 1 assumed operations and decided to “sell, transfer or otherwise
dispose of its interest in the [l]eases,” then Seismic Wells had “the first and
exclusive right to assume operations of the [l]eases.” Barry Tranckino, Seismic
Wells’s sole member and corporate representative, signed the Initial
Participation Agreement, and Ross Matthews, Senior Vice President of
Sinclair 1, signed on its behalf.



                                         2
     Case: 17-10373      Document: 00514625389        Page: 3    Date Filed: 08/31/2018


                                     No. 17-10373

      In late 2005, Sinclair began a corporate reorganization, creating
subsidiaries to take over existing business lines. 1               Sinclair Petroleum
Company, later renamed Sinclair Oil Corporation (“Sinclair 2”), was formed in
December 2005 and became a parent company for subsidiaries holding
Sinclair’s oil and gas assets. Sinclair 1 also created a new legal entity called
Sinclair Oil and Gas Company (“Sinclair 3”), which was the same assumed
name that Sinclair 1 had previously owned.                Sinclair 3 was one of the
subsidiaries placed under Sinclair 2. The Miller Ranch lease was transferred
from Sinclair 1 to Sinclair 2, and then from Sinclair 2 to Sinclair 3, by means
of asset transfers to the newly created subsidiaries.
      Sinclair 2 and Sinclair 3 both registered to conduct business in Texas in
February 2006 by filing the necessary paperwork with the Texas Secretary of
State. In March 2006, Sinclair 3 also submitted a P-5 Organization Report to
the Texas Railroad Commission to take over Sinclair 1’s operator bond. The
form indicated Sinclair 3 had a different operator number than Sinclair 1.
      Months after the corporate reorganization, Sinclair 3 reached out to
Seismic Wells regarding the rights of Sinclair 3 under the Initial Participation
Agreement. A new employee of Sinclair 3 called Seismic Wells to inform it that
Sinclair was electing to exercise its option to assume operations and was
interested in acquiring additional rights. Following this conversation, Seismic
Wells and Sinclair 3 began negotiations to determine their new interests and
obligations. At trial, Tranckino testified he believed the parties would amend
the Initial Participation Agreement, but instead, he received a Replacement
Participation Agreement. Notably, the Replacement Participation Agreement
was entered into by Seismic Wells and “Sinclair Oil and Gas Company, a



      1  The three Sinclair entities sued by Seismic Wells are referred to collectively as
“Sinclair.”


                                            3
    Case: 17-10373        Document: 00514625389        Page: 4    Date Filed: 08/31/2018


                                      No. 17-10373

Wyoming corporation with offices located at 550 East South Temple, Salt Lake
City, Utah 84102.” This Sinclair Oil and Gas Company was Sinclair 3, a
different legal entity from that named in the Initial Participation Agreement,
but to repeat, it bore the assumed name of Sinclair 1. 2
      The Replacement Participation Agreement redefined certain rights and
obligations of Seismic Wells and Sinclair 3 contained in the Initial
Participation Agreement. First, Sinclair 3 acquired an additional 15.625%
working interest in the Miller Ranch lease from Seismic Wells for $937,500.
Tranckino admitted this was “certainly” a fair market value for the additional
interest purchased by Sinclair 3. Second, Sinclair 3 became the operator of the
wells. Third, the contract stated that “should SOG sell, transfer or otherwise
dispose of its interest in the [l]eases, Seismic Wells shall have the first and
exclusive right to assume operations of the [l]eases.” 3
      The parties also signed an Assignment and Bill of Sale the same day as
the Replacement Participation Agreement. The Assignment and Bill of Sale
contained a provision indicating an assignment by Sinclair 1, stating:
      “For purposes of clarification and acknowledgement, reference is
      made to that certain Assignment and Bill of Sale by and between
      Assignor and Sinclair Oil Corporation effective the 1st day of June
      2005, . . . wherein Assignee was conveyed 3/8ths of 8/8ths
      undivided interest in and to the same Assignee’s Assigned Interests
      being assigned herein . . . ; Sinclair Oil Corporation, on or before
      March 1, 2006, assigned to Sinclair Oil and Gas Company,
      therefore, the interest conveyed in the [June 2005] [a]ssignment of
      interest coupled with the conveyance in this Assignment and Bill
      of Sale increases Assignee’s interest to 17/32nds of 8/8ths in
      Assignee’s Assigned Interest.”


      2  The parties agree the Replacement Participation Agreement included inaccurate
statements. Specifically, each inaccuracy reflected Sinclair 3 was a party to the Initial
Participation Agreement, when in reality, Sinclair 1 was the proper party.

      3   The Replacement Participation Agreement referred to Sinclair 3 as “SOG”.


                                             4
    Case: 17-10373    Document: 00514625389     Page: 5   Date Filed: 08/31/2018


                                 No. 17-10373

      Finally, the parties executed a Joint Operating Agreement, which
required Sinclair 3 to provide a tax identification number. In doing so, Ross
Matthews, President of Sinclair 3, erroneously wrote in Sinclair 1’s tax
identification number.
      To formalize the change to Sinclair 3 as the operator of the wells, Seismic
Wells was required to send Sinclair 3 completed Form P-4s to file with the
Texas Railroad Commission. Form P-4s must have two pieces of information
from the Form P-5: the new operator name exactly as shown on the P-5 and
the new operator’s operator number.        Sinclair 3 received Form P-4s from
Seismic Wells that correctly recited Sinclair 3’s operator information: the name
Sinclair Oil and Gas Company and the operator number, 784548, which was
different from Sinclair 1’s operator number, 784546. Tranckino denies ever
seeing the Form P-5, which he states was unavailable publicly, and asserts
that because he outsourced the forms’ completion to another company, he did
not look at the Form P-4s.
      In 2011, five years after the parties signed the Replacement
Participation Agreement, Seismic Wells sold its working interest in all but
about 200 acres of the Miller Ranch Lease to Bold Energy. Subsequently, in
2014, Bold Energy and Sinclair 3 decided to jointly market the interests they
each owned in the lease. When Bold Energy informed Seismic Wells of the
plan, Seismic Wells replied that Sinclair had no right to transfer operations to
a third party or sell and distribute [its] seismic data. Seismic Wells eventually
notified Sinclair 3 that it intended to exercise its contractual right to become
the successor operator of the Miller Ranch wells should Sinclair 3 attempt to
sell out.   Through counsel, Sinclair advised Seismic Wells in writing on
June 20, 2014 that Seismic owned no leasehold interest nor residual rights in
the Lease, consequently, Sinclair, as the exclusive operator, could assign its



                                       5
    Case: 17-10373     Document: 00514625389     Page: 6   Date Filed: 08/31/2018


                                  No. 17-10373

interest without Seismic’s consent. Only after Seismic Wells received this
letter did it begin investigating and ascertained that Sinclair 1 and Sinclair 3
were different entities.
      Though the Sinclair entities’ corporate reorganization had no effect on
the sale of Seismic Wells’s interest to Bold Energy, Seismic Wells saw the
reorganization as providing grounds to sue the Sinclair companies and
Matthews for various forms of fraud, breaches of the two Participation
Agreements, and misinterpretation of the assignment to Bold Energy. The
case proceeded to jury trial, but the district court granted Sinclair’s motion for
JMOL after Seismic Wells rested and without hearing any defense evidence.
      On appeal, Seismic Wells challenges the JMOL on several claims of
fraud, breach of the Initial Participation Agreement, and breach of the
Replacement Participation Agreement. Seismic Wells also contests the district
court’s denial of its motion to supplement the record with video depositions
that were introduced as testimonial evidence at trial.
                                       II.
      This court reviews the grant of JMOL by a district court de novo. See
Broussard v. State Farm Fire & Cas. Co., 523 F.3d 618, 624 (5th Cir. 2008).
JMOL should be granted “only if the facts and inferences point so strongly and
overwhelmingly in favor of one party that the Court believes that reasonable
men could not arrive at a contrary verdict.” Brown v. Bryan Cty., 219 F.3d 450,
456 (5th Cir. 2000) (quoting Boeing v. Shipman, 411 F.2d 365, 374 (5th Cir.
1969) (en banc), overruled on other grounds, Gautreaux v. Scurlock Marine,
Inc., 107 F.3d 331 (5th Cir. 1997) (en banc)). However, JMOL should be denied
if reasonable people could view the evidence and arrive at different conclusions.
See id. The court “consider[s] all of the evidence, drawing all reasonable
inferences and resolving all credibility determinations in the light most



                                        6
     Case: 17-10373     Document: 00514625389       Page: 7   Date Filed: 08/31/2018


                                   No. 17-10373

favorable to the non-moving party.” Id. (internal quotation marks omitted)
(quoting Brown, 219 F.3d at 456).
         This court reviews the denial of a motion to supplement the record on
appeal for abuse of discretion. See Ghali v. United States, 455 F. App’x 472,
475 (5th Cir. 2011) (per curiam).
                                        III.
   A. Motion to Supplement the Record
         During the course of the trial, Seismic Wells put on ten witnesses,
including five via videotaped depositions. The videotaped depositions were
entered as the testimony of the witnesses in the videos, but for reasons never
explained, the depositions were not entered into the record. The district court
denied Seismic Wells’s motion to supplement the record on appeal because the
parties could not agree on which segments of the depositions the jury heard at
trial.
         There is no doubt that portions of the deposition testimony were offered
in evidence, and they should have been transcribed by the court reporter. See
28 U.S.C. § 753(b) (“Each session of the court and every other proceeding
designated by rule or order of the court or by one of the judges shall be recorded
verbatim . . . .”); FED. R. CIV. P. 32. That the court reporter failed to record the
testimony at all is a significant breach of duty.
         Nevertheless, the unavailability of the oral deposition testimony is not
material for purposes of this appeal. Only one contention made by Seismic
Wells involves the deposition testimony – a geophysicist employee’s statement
about seismic data in support of Seismic Wells’s damages claim.                 This
particular testimony, however, merely supports the other ample information
in the record speaking to the alleged monetary value of the seismic data.
Although the trial transcript is inaccurate through no fault of the parties, the



                                         7
    Case: 17-10373          Document: 00514625389           Page: 8     Date Filed: 08/31/2018


                                         No. 17-10373

trial court did not commit a miscarriage of justice that would justify granting
a new trial, see Baisden v. I’m Ready Prods., Inc., 693 F.3d 491, 509 n.17 (5th
Cir. 2012); and in any event, Sinclair indicated it would not oppose
consideration of the video evidence, should it be necessary.                       Under these
circumstances, the district court’s denial of Seismic Wells’s motion to
supplement the record on appeal is harmless error. See United States v.
Asprilla, 42 F.3d 640, 641 (5th Cir. 1994) (holding the error is harmless where,
assuming a district court incorrectly grants a party’s motion to supplement the
record, this court does not consider the documents).
   B. Judgment as a Matter of Law
   1. Fraud Claims
      Seismic Wells’s fraud claims center on the contention that Sinclair, along
with its corporate representative Ross Matthews, committed and conspired to
commit various frauds against it by misrepresenting that Sinclair 1 and
Sinclair 3 were the same entity. Specifically, Seismic Wells claims that a
reasonable jury could have found liability on four theories. First, Sinclair 1 is
secondarily liable for statutory fraud under Texas Business and Commerce
Code § 27.01(a), 4 because Matthews and Scott Mayeda, corporate counsel for
Sinclair 1, signed the Initial Participation Agreement on behalf of Sinclair 1,
Matthews signed and Mayeda initialed the Replacement Participation
Agreement, and Sinclair 1 benefitted from the fraud by avoiding liability for



      4   Texas Business and Commerce Code § 27.01(a) states,
              Fraud in a transaction involving real estate or stock in a corporation or
              joint stock company consists of a
                      (1) false representation of a past or existing material fact, when the
                          false representation is
                            (A) made to a person for the purpose of inducing that person to
                                enter into a contract; and
                            (B) relied on by that person in entering into that contract . . . .



                                                 8
    Case: 17-10373     Document: 00514625389     Page: 9   Date Filed: 08/31/2018


                                  No. 17-10373

breach of the Initial Participation Agreement. Second, Sinclair 2 is secondarily
liable for statutory fraud under Texas Business and Commerce Code § 27.01(a)
because Mayeda worked with Sinclair 2 and was aware of all of the
assignments from Sinclair 1 to Sinclair 2 and then from Sinclair 2 to Sinclair 3.
Third, Sinclair 3 is liable for common law fraud, statutory fraud, fraud by non-
disclosure, and false promises. Fourth, Matthews is liable for common law
fraud, statutory fraud, fraud by non-disclosure, and false promises, because he
signed the Replacement Participation Agreement and the Initial Participation
Agreement.    All of these theories depend on the impact of the corporate
reorganization within the Sinclair entities upon the parties’ participation
agreements, and more specifically, on the extent to which Sinclair’s lack of
transparency about the reorganization was fraudulent.
      Whether any of these theories ultimately has merit is dubious. We do
not discuss them, however, because we are persuaded that as a matter of law,
Seismic Wells sat on its rights too long before filing suit on June 5, 2015, nine
years after every alleged fraudulent representation or nondisclosure occurred.
Sinclair, in other words, bore its burden to prove that the statute of limitations
ran on these causes of action. In re Hensley, 201 F.3d 638, 644 (5th Cir. 2000)
(party asserting limitations defense bears burden of proof).
      Under Texas law, a four-year statute of limitations applies for all
varieties of fraud. See TEX. CIV. PRAC. & REM. CODE § 16.004(a)(4). Fraud-
based claims in Texas generally accrue on the date the fraud is committed. See
Hooks v. Samson Lone Star, Ltd. P’ship, 457 S.W.3d 52, 57 (Tex. 2015).
Limitations may be tolled, however, if the fraud could not have been discovered
by the plaintiff in the exercise of reasonable diligence.         Shell Oil Co.,
356 S.W.3d at 929. Whether the party used reasonable diligence is generally
a fact question for the jury, but the court can determine it as a matter of law if



                                        9
    Case: 17-10373     Document: 00514625389      Page: 10   Date Filed: 08/31/2018


                                  No. 17-10373

the party had actual or constructive notice of its claim, “or when information
is ‘readily accessible and publicly available.’” Id. (quoting Shell Oil Co. v. Ross,
356 S.W.3d 924, 929 (Tex. 2011)).
      Seismic Wells contends it did not have a reasonable opportunity to
discover the fraud until it filed this lawsuit. Fraudulent concealment on the
part of the defendant “prevents the running of the statute of limitations until
it is discovered, or by the exercise of reasonable diligence might have been
discovered.”     Hooks, 457 S.W.3d at 57 (internal quotation marks omitted)
(quoting Ruebeck v. Hunt, 176 S.W.2d 738, 739 (1943)). But Sinclair gave
Seismic Wells both actual and constructive notice of the different entities’
existence by means of the parties’ agreements and public filings. Therefore,
Sinclair neither fraudulently concealed the corporate reorganization nor
deprived Seismic Wells of a reasonable opportunity to learn of the
restructuring.
      To begin, the language of the Replacement Participation Agreement’s
Assignment and Bill of Sale, drafted by Sinclair, provided Seismic Wells with
actual knowledge of the existence of Sinclair 3 as a separate entity from
Sinclair 1. As quoted above, a provision in the Assignment and Bill of Sale
states, “Sinclair Oil Corporation, on or about March 1, 2006, assigned to
Sinclair Oil and Gas Company . . . the interest conveyed in the [June 2005]
[a]ssignment of interest.” That Tranckino believed that the language meant
Sinclair had simply assigned the lease to itself is not reasonable.           As a
sophisticated businessman, Tranckino should have known there was no
justification for Sinclair’s assigning the lease to itself, or at the very least
should have inquired as to the reason for this language. Tranckino’s confusion
is not sufficient to overcome the statements in this document, which actually,
if inartfully, conveyed actual information about the Sinclair corporate entities.



                                        10
   Case: 17-10373     Document: 00514625389     Page: 11   Date Filed: 08/31/2018


                                 No. 17-10373

      Other evidence of record supports that Seismic Wells had actual notice
of the corporate reorganization, including the fact that Sinclair provided
Seismic Wells with a Form P-4 that restated Sinclair 3’s Operator Number
from its Form P-5, rather than Sinclair 1’s Operator Number. Sinclair 3’s Form
P-5 contained its operator number, 784548, and also accurately stated that
Sinclair 1 was the previous organization operating in Texas, with an operator
number of 784546. Again, Tranckino’s testimony that Seismic Wells delegated
completion of the Form P-4s and never looked at the Form P-5s does not obviate
the fact that the Form P-5s were on file with the Railroad Commission and
thus publicly available, or that Sinclair 3 complied with its obligation to
provide Seismic Wells with Form P-4s containing its correct operator number.
At most, Seismic Wells’s outsourcing the completion of the Form P 4s means
that it received constructive, as opposed to actual, notice – but either is
sufficient to defeat Seismic Wells’s claim that it was unable to discover the
alleged fraud until after the statute of limitations had run.
      Seismic Wells was also placed on constructive knowledge of the existence
of Sinclair 3 as a separate entity from Sinclair 1 because of the state-required
Applications for Registration of a For-Profit Corporation filed by Sinclair 2 and
Sinclair 3. Sinclair assigned the trade name “Sinclair Oil and Gas Company”
in 2006 and filed the Certificate of Withdrawal as to the trade name in 2007;
any of these publicly filed documents gave Seismic Wells constructive notice
that its continuing agreement with Sinclair 1 was actually with Sinclair 3,
thereby triggering the statute of limitations on its fraud claims.
      Unsurprisingly, Seismic Wells disputes that these documents put it on
notice, blaming confusion caused by the erroneous use of Sinclair 1’s tax
identification number on the Joint Operating Agreement, the identical trade
names, and the terminology in the Assignment and Bill of Sale.                 A



                                       11
   Case: 17-10373     Document: 00514625389      Page: 12   Date Filed: 08/31/2018


                                  No. 17-10373

sophisticated business entity’s confusion about common and significant
documentary terminology and the nomenclature of the party with whom it
deals is, however, unavailing. The evidence presented here shows beyond
question that the fraud “could have been discovered through reasonable
diligence” within a short time after Seismic Wells executed the Replacement
Participation Agreement, making the four-year statute of limitations
applicable. See Hooks, 457 S.W.3d at 57 (quoting Shell Oil Co., 356 S.W.3d at
929). JMOL was appropriate on this basis.
   2. Breach of Initial Participation Agreement
      Seismic Wells claims Sinclair 1 breached the Initial Participation
Agreement by assigning its rights under the Initial Participation Agreement
to Sinclair 2, which then assigned to Sinclair 3. To support this argument, it
relies on provisions of the Initial Participation Agreement that stipulate:
(1) Sinclair 1 could not “sell, trade or license the [seismic] [d]ata to any third
party;” (2) Sinclair 1 had the option to assume operation of the wells; and
(3) once Sinclair 1 assumed operations, if Sinclair 1 chose to “sell, transfer or
otherwise dispose of its interest . . . Seismic Wells [would] have the first and
exclusive right to assume operations.”
      For the same reasons that plaintiff’s fraud claims are defeated by the
statute of limitations, these contract claims are barred by Texas’s four-year
statute of limitations governing civil suits. TEX. CIV. PRAC. & REM. CODE
§ 16.051. Seismic Wells was on actual and constructive notice of the corporate
reorganization by the end of 2006, and the statute ran four years later, yet this
lawsuit was not filed until June 2015.
      In addition, if more were needed, Sinclair 1 never assumed the operator
duties that are a prerequisite, under the Initial Participation Agreement, to
Seismic Wells’s right of first refusal. Further, the quoted contract language is



                                       12
    Case: 17-10373    Document: 00514625389       Page: 13   Date Filed: 08/31/2018


                                  No. 17-10373

insufficient to overcome the recognized principle, never acknowledged in
Seismic Wells’s briefing, that oil and gas operating rights are freely assignable
or the fact that the Initial Participation Agreement was entered into by two
sophisticated business parties and did not contain an explicit anti-assignment
clause. See Santa Fe Energy Operating Partners, L.P. v. Universal Res. Corp.,
No. 07-95-0342-CV, 1996 WL 457251, at *3 (Tex. App. Aug. 14, 1996)
(recognizing operating agreements are “not so unique in the oil and gas
industry as to involve a degree of trust and confidence singularly personal to
the contracting parties . . . so as to render them unassignable as a matter of
law.” (internal quotation marks and citation omitted)). Finally, insofar as this
claim rests on Sinclair’s alleged “licensing” of seismic data, contrary to the
Initial Participation Agreement, it lacks merit.        The Initial Participation
Agreement assigned no independent value to the seismic data; Tranckino’s
mere speculation that Sinclair 2 or 3 would have been willing to enter licensing
agreements apart from the working interests to which they acceded is
insufficient to support a jury issue.
      On any of these grounds, granting JMOL as to the breach of the Initial
Participation Agreement claim was proper.
      3. Anticipatory Breach of Replacement Participation Agreement
      Seismic Wells argues Sinclair 3 breached and repudiated the
Replacement Participation Agreement when it (1) sent a letter to Seismic
Wells stating it did not need Seismic Wells’s permission to assign the lease to
a third party, and (2) refused to transfer title to a well to Seismic Wells after it
decided to plug a well that was leaking.         The Replacement Participation
Agreement states, “should [Sinclair 3] sell, transfer, or otherwise dispose of its
interest in the [Miller Ranch lease], Seismic Wells shall have the first and
exclusive right to assume operations of the [Miller Ranch lease.]” Seismic



                                        13
    Case: 17-10373        Document: 00514625389          Page: 14      Date Filed: 08/31/2018


                                        No. 17-10373

Wells contends that, because Sinclair 3 tried to market its interest in the lease
without the permission of Seismic Wells, and continued to do so after Seismic
Wells stated it intended to exercise its right to assume operations, Sinclair 3
anticipatorily repudiated the Replacement Participation Agreement.
       “In Texas, in order to prevail on a claim for anticipatory breach, a
plaintiff must establish each of the following elements: (1) an absolute
repudiation of the obligation; (2) a lack of a just excuse for the repudiation; and
(3) damage to the non-repudiating party.” Gonzalez v. Denning, 394 F.3d 388,
394 (5th Cir. 2004) (citation omitted). Here, although Seismic Wells negotiated
a right to assume operations should Sinclair 3 sell its interest in the
Replacement Participation Agreement, it assigned that right to Bold Energy
in a subsequent deal. 5 Seismic Wells cannot legitimately dispute that 2011
assignment and its consequences: the record contains a communication in
which Tranckino trumpeted to Bold Energy, as a prospective assignee, this
provision that would enable it to assume operations. As of 2014, there was no
contractual arrangement between Sinclair 3 and Seismic Wells and no
provision with Seismic Wells that Sinclair could breach.
        Sinclair 3 did not repudiate Seismic Wells’s right to assume operations
from the Replacement Participation Agreement because it cannot repudiate a
right that Seismic Wells no longer possessed. The contractual language in



       5 Sinclair concedes that Seismic Wells still has the right to assume operations of the
Miller Spraberry Unit, which it did not assign to Bold Energy. The letter at issue specifically
noted that Seismic Wells had “assigned all of [its] leasehold interest to Sinclair and others
[including Bold Energy], save and except a 21.8750% working interest in 200 acres from the
surface to 5700 feet as described in the Miller Spraberry Unit . . . , Sinclair is substituted as
the Lessee under the Lease with all the rights previously held by the assignor.” This
statement contemplates that Seismic Wells still had rights in the Miller Spraberry Unit,
unique from the rest of the lease, and does not indicate repudiation of Seismic Wells’s claimed
rights. Therefore, Seismic Wells cannot claim any breach or damages related to the Miller
Spraberry Unit.



                                              14
   Case: 17-10373    Document: 00514625389     Page: 15   Date Filed: 08/31/2018


                                No. 17-10373

Seismic Wells’s assignment of the Miller Ranch interests to Bold Energy does
not reserve to it the right to assume operations under the Replacement
Participation Agreement.    Not only did the assignment incorporate the
Replacement Participation Agreement, but it also specifically noted that
Tranckino, a direct assignee of Seismic Wells, was the present owner of the
interests from the Replacement Participation Agreement.           Due to this
assignment, Seismic Wells’s arguments that it still had an option to assume
operations on any land other than that reserved from the assignment, and its
claim for anticipatory breach of the Replacement Participation Agreement,
necessarily fail. JMOL on this claim was correct.
                                     IV.
     For the aforementioned reasons, the judgment of the district court is
AFFIRMED.




                                     15